Citation Nr: 0415141	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed amyotrophic 
lateral sclerosis (ALS).  




REPRESENTATION

Appellant represented by:	Jonathan M. Kamin, Attorney









WITNESSES AT HEARING ON APPEAL

The veteran, his wife and S.Z.



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to June 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision.  

In October 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection, 
and the VA has made reasonable efforts to develop such 
evidence.  

2.  The veteran's currently demonstrated ALS is shown as 
likely as not to be related to his exposure to toxins or 
other dangerous substances during his period of military 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by ALS is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection has been obtained and associated with the claims 
folder.  

The Board noted in this regard that the medical opinions and 
clinical records on file are sufficient to resolve the matter 
in the veteran's favor.  



II.  Analysis

The medical evidence of record reflects that the veteran 
suffers from ALS, which is a progressive neurodegenerative 
disorder.  As explained by the veteran's private physician, 
Dr. K.A., in a March 2003 letter, this disease would cause 
progressive weakness in almost all muscles of the body and 
would ultimately result in death.  

The veteran essentially contends that he developed ALS as a 
result of exposure to various chemicals and/or other toxic 
substances while serving on active duty.  

Although the veteran concedes that he did not serve in 
Southwest Asia during the Gulf War, he asserts that he was 
involved in the handling and shipping of cargo that 
originated in the Persian Gulf while he was serving in 
Germany.  

During the veteran's October 2003 hearing, he testified that 
the cargo he handled in Germany had not been cleaned before 
shipping and was covered in a "brown film."  He indicated 
that the substance had an odd smell, caused him to cough and 
irritated his eyes.  He also testified that he did not wear 
any protective gear while handling this cargo.  

The veteran also asserted that, prior to separation, he 
received treatment for "spinal pain fatigue" that he 
believed was the first manifestation of his ALS.  

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

As noted hereinabove, the veteran did not serve in Southwest 
Asia during the Gulf War.  Furthermore, the Board notes that 
this is not a case in which the veteran is contending that he 
suffers from symptoms that cannot be attributed to any known 
clinical diagnosis.  

Instead, he is asserting that he developed ALS as a result of 
exposure to various chemicals and/or toxic substances in 
service.  Therefore, the Board believes that the various 
statutes and regulations pertaining to undiagnosed illness 
are not for application in this case.  38 U.S.C.A. §§ 1117, 
1118 (West 2002); 38 C.F.R. § 3.317 (2003).  

Having reviewed the complete record, the Board finds that 
there is conflicting evidence of record regarding the 
question of whether the veteran's ALS is related to his 
military service.

For example, the Board notes that, in September 2002, the 
veteran was examined by Dr. K.A., his private physician.  At 
that time, the physician noted that the veteran had been 
exposed to various substances while handling cargo that had 
come from the Persian Gulf during service.  

However, the physician did not specifically attribute the 
veteran's ALS to that exposure.  Thereafter, in a March 2003 
letter, Dr. K.S. merely indicated that the veteran's ALS was 
of "unknown etiology."  

Also of record is the report of a medical study dated in 
2003, which revealed the presence of an elevated rate of ALS 
cases among veterans who had served in the Gulf War.  

In February 2004, in an effort to clarify whether or not the 
veteran's ALS was attributable to his alleged exposure to 
chemicals and/or other toxic substances during service, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA).  

In response, a VA physician specializing occupational 
medicine reviewed the record and concluded that it was at 
least as likely as not that the veteran's ALS was related to 
his military service.  

In reaching this conclusion, the VA physician noted that 
there was no way to know the degree of exposure that occurred 
in service, but that he was struck by the possibility of 
exposure given the veteran's graphic description of dermal, 
gastrointestinal and inhalation exposure.  

The VA physician explained that to assume that the veteran's 
non-deployment status during service was indicative of 
nonexposure would be too narrow an interpretation of previous 
study results.  

The VA physician also explained that the fact that the 
mechanism of action leading to ALS was not known was of 
lesser important that the recognition of potential exposure, 
even for someone who had not served "in the frontline" 
during service.  

The VA physician considered the veteran's report of having 
been treated for "spinal pain fatigue" in service, but 
concluded that such treatment could have been due to any 
number of medical conditions, including low back strain, and 
was not necessarily evidence of the early onset of ALS.

In light of the aforementioned evidence, the Board concludes 
that there is an approximate balance of positive and negative 
evidence of record regarding the question of whether the 
veteran's ALS developed as a result of exposure to chemicals 
and/or other toxic substances during his military service.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran's ALS is due to 
disease or injury that was incurred in service.  

Hence, based on its review of the entire evidentiary record, 
the Board finds that service connection for ALS is warranted.  




ORDER

Service connection for amyotrophic lateral sclerosis (ALS) is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



